DETAILED ACTION

Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

Documents listed in the IDS submitted on 09-16-2021; 10-05-2021 were considered. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild (US 20130132592 A1) in view of Bhatt et al. (US 20190102078 A1).

With respect to claim 1, Rothschild teaches a non-transitory memory and one or more hardware processors coupled to the non-transitory memory, (i.e., sections 0021-0024 teach memory and processor).  Rothschild teaches receiving a request to initiate a communication session via a first messaging channel with a user device, (i.e., section 0055 teaches a request to establish a communication session over a communication channel).  Rothschild teaches establishing, a first session with the user device and a first message provider, (i.e., section 0056 teaches establishing a communication session).  Rothschild discloses the claimed subject matter as discussed above except Bhatt teaches determining, based in part on a user interaction with the first message provider, an intent of the user associated with the device, (i.e., section 0053 teaches intent engine for determining user intent based on interactions). Bhatt teaches mapping, the intent of the user to a second messaging channel, (i.e., section 0071-0072 teaches mapping intent; section 0079 teaches intent may include changing to a second messaging channel including sending commands to retrieve information from some outside service) in order to monitor events occurred in conversations between end users and the bot system, aggregate and analyze the collected events (section 0004).  Therefore, based on Rothschild in view of Bhatt, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bhatt to the system of Rothschild in order to monitor events occurred in conversations between end users and the bot system, aggregate and analyze the collected events.

With respect to claim 2, Bhatt further teaches wherein determining the intent of the user includes analyzing a next best action and success rate of servicing the intent, (i.e., section 0096 and 0109 teaches success rate or confidence score for best next action or intent). Therefore the limitations of claim 2 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 3, Rothschild teaches providing another messaging chancel recommendation; receiving an input initiating the communication and transferring precious user interactions with the second messaging channel to another messaging channel, (i.e., section 0055 teaches a request to establish a communication session associated with or mapped to a communication channel; section 0056 teaches a plurality of messaging channels; section 0045 teaches exchanging over various communication channels).

With respect to claim 4, Rothschild teaches wherein the system includes a mid-tier messaging system, (i.e., section 0055 teaches a processing system coupled with interfaces or adapters and communicate with the servers and user interfaces).  Therefore, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis. 

With respect to claim 7, Rothschild discloses the claimed subject matter as discussed above except normalizing message communications to have compatible data formats between the first messaging channel and the second messaging channel.  However, Bhatt teaches normalizing message communications to have compatible data formats between the first messaging channel and the second messaging channel, (i.e., section 0077 teaches normalizing the data) in order to monitor events occurred in conversations between end users and the bot system, aggregate and analyze the collected events (section 0004).  Therefore, based on Rothschild in view of Bhatt, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bhatt to the system of Rothschild in order to monitor events occurred in conversations between end users and the bot system, aggregate and analyze the collected events.

With respect to claim 8, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 9, the limitations of claim 9 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 10, the limitations of claim 10 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 14, the limitations of claim 17 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 16, the limitations of claim 16 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.


Claims 5, 6, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild (US 20130132592 A1) in view of Bhatt et al. (US 20190102078 A1) and further in view of Gabriel et al. (US 9967260 B1).

With respect to claim 5, Rothschild and Bhatt disclose the claimed subject matter as discussed above except wherein the received request includes a request to login with a service provider system, and in response generating an authorization code from an authorization to an account used to access the first messaging channel. However, Gabriel teaches wherein the received request includes a request to login with a service provider system, and in response generating an authorization code from an authorization to an account used to access the first messaging channel, (i.e., col. 5 paragraph 3 teaches login request; col. 3, first paragraph teaches generating authorization code to switch between first and second messaging providers) in order to provide enhanced authentication security.  Therefore, based on Rothschild in view of Bhatt and further in view of Gabriel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Gabriel to the system of Rothschild and Bhatt in order to provide enhanced authentication security.

With respect to claim 6, Rothschild and Bhatt disclose the claimed subject matter as discussed above except wherein the operations further comprise: providing the authorization code to a second message provider associated with the second messaging channel. However, Gabriel teaches wherein the operations further comprise: providing the authorization code to a second message provider associated with the second messaging channel, (i.e., col. 5 paragraph 3 teaches login request; col. 3, first paragraph teaches generating authorization code to switch between first and second messaging providers) in order to provide enhanced authentication security.  Therefore, based on Rothschild in view of Bhatt and further in view of Gabriel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Gabriel to the system of Rothschild and Bhatt in order to provide enhanced authentication security.

With respect to claim 12, the limitations of claim 12 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M/
Joel MesaExaminer, Art Unit 2447            

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447